Brock, J.
Defendant’s sole assignment of error is that the trial judge instructed the jury that it might return a verdict of guilty of manslaughter. It is defendant’s argument that all of the evidence points to the crime of murder, and that the only controversy was whether defendant was the perpetrator. Under these circumstances defendant urges that it was error to submit the lesser offense of manslaughter to the jury.
Upon the authority of State v. Stephens, 244 N.C. 380, 93 S.E. 2d 431, this assignment of error is overruled.
No error.
Britt and Hedrick, JJ., concur.